Citation Nr: 0608829	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for cervical strain, with traumatic arthritis and 
degenerative disc disease.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971 and from December 1975 to December 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The issue of entitlement to service connection for a 
bilateral shoulder disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
radiculopathy, muscle spasm, and limitation of motion.

2.  Evidence received since the December 1979 Board decision 
is new, bears directly and substantially on the matter at 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for a cervical 
strain, with traumatic arthritis and degenerative disc 
disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to September 23, 2002); 
Diagnostic Code 5243 (effective from September 23, 2002); 
Diagnostic Codes 5242, 5243 (effective from September 26, 
2003).

2.  New and material evidence has been received since the 
December 1979 Board decision that denied to reopen the claim 
of service connection for a bilateral shoulder disorder and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are September 2003 and April 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issues of service connection and increased 
rating, VA believes that the Dingess/Hartman analysis must be 
analogously applied. 

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because the Board granted the 
highest schedular rating for cervical disability and reopened 
the service connection claim any failure to advise the 
veteran is harmless.

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in February 2001.   Thereafter, the RO provided 
notice in September 2003 and April 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Lovelace Medical 
Center, Dunn Neurologic Associates, and Presbyterian 
Healthcare Service; and VA examination reports dated in 
February 2002 and June 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Laws and Regulations

Increased Ratings
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

New and Material
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim, 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  Those specific 
provisions, however, are applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Because the veteran's claim was received in February 2001, 
the amended regulations are not for application. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


Analysis

Cervical Spine
Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5290 provides for ratings 
based on limitation of motion of the cervical spine.  When 
such limitation of motion is slight a 10 percent rating is 
warranted.  When such limitation of motion is moderate, a 20 
percent rating is warranted.  When limitation of motion is 
severe, a 40 percent rating is warranted.  The maximum rating 
under Diagnostic Code 5290 is 40 percent.  38 C.F.R. § 4.71a.

Under the rating criteria in effect prior to September 23, 
2002, a zero percent rating was assigned for postoperative 
intervertebral disc syndrome, cured.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the cervical spine are as follows: 
forward flexion, 45 degrees; extension, 45 degrees, left and 
right lateral flexion, 45 degrees; and left and right lateral 
rotation, 80 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The Board will initially address whether the veteran is 
entitled to increased disability rating in excess of 40 
percent for his service-connected cervical strain, with 
traumatic arthritis and degenerative disc disease, under the 
criteria in effect prior to September 23, 2002.  Based on the 
foregoing, the Board finds that under the former criteria for 
evaluating intervertebral disc syndrome the veteran is 
entitled to a disability rating of 60 percent.  Under the 
former criteria, Diagnostic Code 5293 provided for a maximum 
60 percent rating for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  In November 2001, the veteran alleged 
he was experiencing left arm pain and numbness.  Although, a 
February 2002 VA examination was unable to elucidate any 
neurological findings, x-rays demonstrated reversal of the 
lordosis most likely due to muscle spasm and moderate bony 
spur encroaching into the neural foramina at C5-C6, 
bilaterally.  The examiner diagnosed the veteran as having 
mild to moderate muscle spasm.  Upon examination in June 
2004, the veteran again submitted that he was experiencing 
pain in the cervical spine that radiated to his shoulders; 
the examiner noted that the veteran experienced paracervical 
muscle spasms.  The examiner opined that the veteran's 
straightening of the cervical spine may have been related to 
position and/or spasm.  Although electrodiagnostic studies 
demonstrated no evidence of neuropathy, myopathy, or 
radiculopathy, diminished pinprick sensation of the second 
and third fingers, bilaterally, was noted.  

In support of his claim, the veteran also submitted a July 
2004 private neurological examination.  Examination 
demonstrated full strength, except for mild weakness of 
abduction of the thumb on the left.  Deep tendon reflexes 
were 2+ and symmetrical.  The veteran had decreased sensation 
over the index and middle fingers of both hands.  
Electromyography demonstrated mild decreased interference 
pattern, in the left upper extremity, in the abductor 
pollicis brevis muscle.  The examiner indicated that the 
veteran's MRI scan demonstrated severe degenerative disc 
disease at C5-C6 with spinal canal and bilateral neural 
foraminal stenosis.  There were also lesser degrees of disc 
osteophyte complexes seen at C3-C4, C4-C5, and C6-C7.  The 
examiner's impression was cervical disc disease with 
bilateral C5-C6 radiculopathy.  

In light of the aforementioned medical evidence of record, 
the Board holds that the veteran's cervical spine disability 
produced persistent symptoms compatible with neuropathy with 
characteristic pain and demonstrable muscle spasm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  As such, he is 
entitled to a 60 percent disability evaluation under this 
criteria.

It is noted that even if the veteran had not limited his 
appeal, he would not be entitled to a rating in excess of 60 
percent at this time.  Under the first change in regulations 
for 38 C.F.R. § 4.71a, DC 5293 (2003), the veteran's 
disability already has the maximum evaluation for one method 
of rating intervertebral disc syndrome in terms of the 
incapacitating episodes.  The other option is to consider 
orthopedic and neurological manifestations separately.

There is no evidence of severe limitation of motion under 
Diagnostic Code 5292 (in effect at the time of the veteran's 
initial 1999 claim) for a 40 percent maximum rating in terms 
of orthopedic manifestations, even in terms of DeLuca 
factors.  Nor is there evidence of moderate incomplete 
paralysis (20 percent), moderately severe incomplete 
paralysis (40 percent), severe incomplete paralysis with 
marked muscular atrophy (60 percent), or complete paralysis 
when the foot dangles and drops, has no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost (80 percent).  See 38 C.F.R.               
§ 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2003).  The 
veteran's primary problem did not involve any form of 
paralysis; rather, he had sensory radiculopathy that caused 
pain.

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 60 percent.  The veteran already has the 
maximum rating of 60 percent in terms of one alternative for 
rating intervertebral disc syndrome under incapacitating 
episodes.  The other alternative is considered with 
limitation of motion combined with neurological problem.  As 
such, he does not have unfavorable ankylosis of the entire 
spine for a 100 percent evaluation.  He does not have 
unfavorable ankylosis of the entire thoracolumbar spine for a 
50 percent evaluation.  The veteran does not have unfavorable 
ankylosis of the entire cervical spine, or, forward flexion 
of the thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for a 40 
evaluation.  Nor does he experience forward flexion of the 
cervical spine 15 degrees or less, or, favorable ankylosis of 
the entire cervical spine for a 30 percent evaluation.

The medical evidence of record includes to VA examination 
performed in February 2002 and June 2004.  In February 2002, 
range of motion studies demonstrated flexion to 68 degrees, 
extension to 52 degrees, lateral bending to 34 degrees, and 
bilateral rotation to 68 degrees. The spine was painful on 
extensive flexion.  Upon VA examination in June 2004, range 
of motion studies demonstrated flexion to 40 degrees, 
extension to 30 degrees, left lateral flexion to 45 degrees, 
right lateral flexion to 42 degrees, left lateral rotation to 
60 degrees, and right lateral rotation to 66 degrees.  There 
was no pain on motion in the cervical spine.  The examiner 
determined that the veteran would have from five to ten 
percent additional limitation of motion due to repetitive 
activity, characterized by pain.  There was no unfavorable 
ankylosis of the cervical spine.  The veteran denied any 
numbness, bladder or bowl dysfunction and he had not been 
incapacitated in the past year due to his service-connected 
cervical spine disability.  

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of moderately 
severe incomplete paralysis, of marked muscle atrophy (60 
percent), or complete paralysis of the foot (80 percent).  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

In conclusion, the veteran's service-connected cervical 
strain, with traumatic arthritis and degenerative disc 
disease, is entitled to a 60 percent disability rating, but 
no higher.

Shoulders
In January 1972, the RO held that service connection was 
warranted for a bilateral shoulder disorder.   The medical 
evidence of record included service medical records and VA 
treatment records.  Service medical records are silent as to 
complaints or a diagnosis of a bilateral shoulder disorder.  
In August 1971, between the veteran's periods of service, the 
veteran complained of a five month history of stiffness in 
both shoulders.  At that time, it was thought that the 
veteran had arthritis; however, x-rays demonstrated no 
radiographic abnormalities.  The veteran did not appeal the 
January 1972 rating decision.  

Service medical records from the second period of service 
reveal that, in March 1977, the veteran reported for 
treatment with complaints of stiffness from his neck to his 
mid back.  In March 1979, the veteran was scheduled for a VA 
examination.  X-rays demonstrated normal shoulders and he had 
normal range of motion.  The examiner noted coarse 
crepitation in both shoulders, on active and passive range of 
motion.  In April 1979, the RO held that no disability of the 
shoulders was shown upon VA examination.  The veteran 
perfected an appeal with respect to the rating decision.  In 
December 1979, the Board upheld the denial of service 
connection.  The Board held that although the veteran 
complained of shoulder pain and discomfort during his period 
of service, these were acute and transitory and did not 
result in a permanent disability.  

Subsequent to the December 1979 Board decision, June 1982 VA 
treatment records documented treatment for muscle spasm in 
the neck and shoulder diagnosed as recurrent cervical spasms.  
In September 1982, the veteran was diagnosed as having 
chronic bilateral shoulder pain.  Subsequent private 
treatment records demonstrated treatment for a rotator cuff 
injury in September 1994.  

In February 2001, the veteran attempted to reopen his claim 
for service connection for a bilateral shoulder disorder.  In 
November 2001, the veteran alleged that during his period of 
service he began experiencing difficulties with his shoulders 
and then with his neck and that, at that time, he was 
informed it was bursitis or sore joints.  

These records, specifically the June and September 1982 
reports of recurrent muscle muscles and a chronic bilateral 
shoulder disorder, are new, bear directly on the matter at 
issue, and are so significant that they require consideration 
with all the evidence of record in order to fairly adjudicate 
the veteran's appeal.  38 C.F.R. § 3.156(a).  The evidence 
shows continuity of treatment for a bilateral shoulder 
disorder.  Because there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108.

ORDER

A disability rating of 60 percent, but no higher, for 
cervical strain, with traumatic arthritis and degenerative 
disc disease, is granted.

New and material evidence having been submitted, the claim 
for service connection for a bilateral shoulder disorder is 
reopened.  To that extent, the appeal is granted.



REMAND

New and material evidence having been held as submitted, the 
issue is now one of entitlement to service connection for a 
bilateral shoulder disorder.  The medical evidence of record 
includes treatment in August 1972, within a year of the 
veteran's discharge from service, and treatment in March 
1977, during a period of active service.  Post-service 
medical evidence also include treatment for a chronic 
bilateral shoulder disorder.   The Board finds that a remand 
is necessary in order to secure an opinion as to the etiology 
of any current bilateral shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not (i.e., a 
50 percent or greater likelihood) that 
the veteran currently exhibits a 
bilateral shoulder disorder, which is 
related to his period of service.  
Additionally, the examiner should also be 
asked to render an opinion as to whether 
it is at least as likely as not (i.e., a 
50 percent or greater likelihood) that 
the veteran has any current bilateral 
shoulder disorder that was caused or 
worsened by his service-connected 
cervical spine disability.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


